DETAILED ACTION
This action is responsive to the request for continued examination containing pending claims, 14, 17, 20-21, 24, 27-34, received 04 November 2021. Claims 14, 17, 20-21, 24, 27-34 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record fails to teach neither singly nor in combination, the claimed limitations of “receiving, from each of a plurality of second devices connected to the first device through a local network and registered to have the same user account as the first device for downloading the plurality of files stored in the cloud server, a file list of files stored at the each of the plurality of second devices, wherein the file list includes a list of at least one files previously received from the cloud server by the each of plurality of second devices; identifying, according to the received first user input and based on the received file lists from the plurality of second devices, at least one second device storing the file, from the plurality of second devices, wherein the at least one second device stores the file by previously accessing the cloud server and receiving the file from the cloud server” as stated in claims 14 and 28 and the claimed limitations of “receive, from a user, a first user input on the displayed list for downloading a file among the plurality of files stored in the cloud server; receive, from each of a plurality of second devices connected to the first device through a local network and registered to have the same user account as the first device for downloading the plurality of files stored in the cloud server, a file list of files stored at the each of the plurality of second devices, wherein the file list includes a list of at least one files previously received by the each of the plurality of second devices; identify, according to the received first user input and based on the received file lists from the plurality of second devices, at least one second device storing the file, from the plurality of second devices, wherein the at least one second device stores the file by previously accessing the cloud server and receiving the file from the cloud server” as stated in claim 21. These limitations in conjunction with other limitations in the independent claims are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 14, 17, 20-21, 24, 27-34 indicated claims 14, 17, 20-21, 24, 27-34 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/               Primary Examiner, Art Unit 2446